         CASE 0:20-cv-02049-MJD-TNL Doc. 11 Filed 09/29/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Minnesota Voters Alliance, Ronald Moey,                  Case No.: 20-cv-02049
 Marissa Skaja, Charles R. Halverson, Blair
 L. Johnson,


                        Plaintiffs,                              ORDER

 vs.


 City of Minneapolis,


                        Defendant



       The Plaintiffs Minnesota Voters Alliance, Ronald Moey, Marissa Skaja, Charles R.

Halverson and Blair L. Johnson, moved for a temporary restraining order regarding a private

federal elections grant of $3 million accepted by the Defendant City of Minneapolis. The

Minnesota Voters Alliance alleged that the public-private relationship between the grantor,

Center for Tech and Civic Life, and Minneapolis was impermissible under the Election

Clause and Supremacy Clause of the U.S. Constitution and preempted under federal and

state election laws. After a hearing on the matter based upon all submissions of counsel and

oral argument, the Court GRANTS the temporary restraining order.

                                      DISCUSSION

       The Plaintiffs Minnesota Voters Alliance, Ronald Moey, Marissa Skaja, Charles R.

Halverson and Blair L. Johnson (hereafter “Plaintiffs”) will face irreparable harm if a
            CASE 0:20-cv-02049-MJD-TNL Doc. 11 Filed 09/29/20 Page 2 of 3




Temporary Restraining Order is not issued because the City of Minneapolis accepted and used

CTCL’s private federal election grant to unconstitutionally interfere with the legally-

authorized, uniform and fair November 3 election—which federal law requires.

       There is a substantial probability that the Plaintiffs will succeed on their challenge

because the City of Minneapolis has acted ultra vires, without legal authority to accept a private

grant preempted by federal and state law. Federal elections are a subject area where public-

private partnerships are constitutionally impermissible.

       The harm to the City of Minneapolis is minimal if relief is granted because the state

and federal government have provided ample funds to run the 2020 general election and the

balance of equities typically favors the constitutionally-protected freedom of expression.

       Further, under the circumstances, the public interest is served by the protection of

Plaintiffs constitutional rights.

                 Therefore, it is hereby ordered that:

       1.        A temporary restraining order is immediately granted and the City of

Minneapolis is enjoined from using any moneys of the Center for Tech and Civic Life’s $3

million grant;

       2.        If any moneys have been used prior to the issuance of this Court’s injunctive

relief, Minneapolis is to report to this Court and Plaintiffs’ counsel the amount used and

specifically identify for what purpose each expenditure was used for, and the date of that

expenditure within 10 days of the date of this Order;

       3.        Minneapolis will hold the $3 million Center for Tech and Civic Life grant or

any amount not expended of that grant in an interest bearing escrow account until fu further
         CASE 0:20-cv-02049-MJD-TNL Doc. 11 Filed 09/29/20 Page 3 of 3




order of this Court, and report to the Court and counsel that these moneys are in an escrow

account as directed.



Dated: September 24, 2020.                ______________________________________
                                          The Honorable Michael J. Davis
                                          United States District Court Judge
